                                    UNITED STATES DISTRICT COURT
 1
 2                                 EASTERN DISTRICT OF CALIFORNIA

 3
 4   UNITED STATES OF AMERICA,                             ) Case No.: 2:17-cr-0027-TLN
                                                           )
 5                   Plaintiff,                            )
 6                                                         ) ORDER
                                                           )
 7                    vs.                                  )
                                                           )
 8                                                         )
     TIQUON HICKS,                                         )
 9
                                                           )
10                   Defendant.                            )
                                                           )
11                                                         )
                                                           )
12
13           The stipulation for a continuance is hereby GRANTED.
14           The Court, having received, read, and considered the stipulation of the parties, and good cause

15   appearing therefrom, adopts the stipulation of the parties in its entirety as its order. Based on the
     stipulation of the parties and the recitation of facts contained therein, the Court finds that the failure to
16
     grant a continuance in this case would dent defense counsel reasonable time necessary for effective
17
     preparation, taking into account the exercise of due diligence. The Court finds that the ends of justice to
18   be served by granting the requested continuance outweigh the best interests of the public and defendant
19   in a speedy trial.
20           The Court orders that the time from the date of the parties' stipulation, January 30, 2020, to and

21   including April 23, 2020, status conference hearing date shall be excluded from computation of time
     within which the trial of this case must be commenced under the Speedy Trial Act, pursuant to 18
22
     U.S.C §3161(h)(7)(A) and (B) (iv), and Local Code T4 (reasonable time for defense counsel to
23
     prepare). It is further ordered that the presently set January 30, 2020, status conference shall be
24   continued to April 23, 2020, at 9:30 a.m.
25           IT IS SO ORDERED.
26   January 23, 2020

27                                                                 Troy L. Nunley
                                                                   United States District Judge
28
                                                           1
                                               STIPULATION AND ORDER
